DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION
2.  	This U.S. non-provisional application claims priority under 35 U.S.C @ 119 to Korean Patent Application No. 10-2018-0118213 filed on October 4, 2018 in the Korean Intellectual Property Office, the entire contents of which are hereby incorporated by reference.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this amendment was given by Michael L. Teich, Reg. No. 70,888, on 02/22/2021. 
The application has been amended as follows:
Cancel claims 17-20.

                                                                      Allowable Subject Matter
4.  	Claims 1-3, 5-13, 15 and 16 allowed.
                                                                       Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
6. 	Regarding Claims 1-3, 5-8, the prior art failed to disclose or reasonably suggest the buffer layer including a lower portion adjacent to the mold layer, an upper portion adjacent to the support layer and a middle portion between the lower portion and upper portion with a nitrogen content of the middle 

7. 	Regarding Claims 9-13, 15 and 16 the prior art failed to disclose or reasonably suggest the buffer layer including a lower portion adjacent to the mold layer, an upper portion adjacent to a support layer and a middle portion between the lower portion and upper portion, the buffer layer being formed using a first gas and a second gas by gradually decreasing an amount of the first gas and gradually increasing an amount of the second gas, the first gas including oxygen and the second gas including nitrogen such that the lower portion includes silicon oxide, the upper portion includes silicon nitride and the middle portion includes silicon oxy-nitride.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899